2DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 05 November 2021 has been entered.  Claims 1, 3-6, 8-14 and 16-20 have been amended.  Claims 1-20 are currently pending.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bart Seeley on 11 February 2022.

The application has been amended as follows: 

In the claims:

13. 	(Currently Amended) The information processing apparatus according to claim 1, 
at least two items that correspond to the same target among the plurality of kinds of predefined targets and that are displayed in a state where the two items are arranged on a left side and a right side, and 
wherein the identification unit identifies the image containing the target that corresponds to the selected item from images chronologically captured by one or more imaging apparatuses, among a plurality of imaging apparatuses mounted independently from one another on a left side and a right side of the moving object, that are determined according to which item of the two items is selected in the selection.

16. 	(Currently Amended) A method for controlling an information processing apparatus, the method comprising:
managing a plurality of images chronologically captured by an imaging apparatus mounted on a moving object, each image of the plurality of images being associated with information that indicates a respective time at which the image was captured; 
displaying, on a display device, a plurality of items while the imaging apparatus captures images of the plurality of images, wherein each item of the plurality of items corresponds to a respective target of a plurality of kinds of predefined targets; and 
identifying an image containing the target that corresponds to a selected item among the plurality of images based on (i) information that indicates a position of the moving object or a position of the imaging apparatus when an instruction based on a selection of the selected item that is input, into the information processing apparatus, while the imaging apparatus is moving, (ii) the information regarding a time at which the instruction is input, and (iii) the selected item.


managing a plurality of images, chronologically captured by an imaging apparatus mounted on a moving object, each image of the plurality of images being associated with information that indicates a respective position and a respective time at which the image was captured; 
displaying, on a display device, a plurality of items, wherein each item of the plurality of items corresponds to a respective target of a plurality of kinds of predefined targets, and the display device 
acquiring, in a case where an instruction based on a selection of any of the plurality of displayed items is input in the information processing apparatus while the imaging apparatus captures the images of the plurality of images, a candidate image group from the plurality of images, based on the information that indicates the respective times at which each image of the plurality of images was captured and on information that indicates a time at which the instruction was input, wherein the candidate image group includes two or more images; and 
identifying an image containing the target that corresponds to a selected item from the candidate image group.

18. 	(Currently Amended) An information processing system comprising:
a moving object provided with one or more imaging apparatuses; 
a report apparatus corresponding to the moving object; and 
one or more processors that implement: 

a display control unit configured to display, on a display device, a plurality of items, wherein each item of the plurality of items corresponds to a respective target of a plurality of kinds of predefined targets, and the display control unit being configured to display the plurality of items on the display device while the one or more imaging apparatuses capture images of the plurality of images; 
an acquisition unit configured to acquire, in a case where an instruction based on a selection of any of the plurality of displayed items is input in the information processing system 
an identification unit configured to identify an image containing the target that corresponds to a selected item from the candidate image group.


Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses an imaging device mounted on a moving vehicle configured to acquire images of plants as the vehicle moves through a field, transmitting the acquired images to a server to be analyzed and receiving feedback including any treatment or action to be taken with regards to the imaged plants.  The prior art does not disclose the limitations “displaying, on a display device, a plurality of items, wherein each item of the plurality of items corresponds to a respective target of a plurality of kinds of predefined targets, ... while the imaging apparatus captures images of the plurality of images; acquiring, in a case where an instruction based on a selection of any of the plurality of displayed items is input in the information processing apparatus while the imaging apparatus captures the images of the plurality of images, a candidate image group from the plurality of images, based on the information that indicates the respective times at which each image of the plurality of images was captured and on information that indicates a time at which the instruction was input, wherein the candidate image group includes two or more images; and identifying an image containing the target that corresponds to a selected item from the candidate image group.”

The closest prior art being Yamaguchi et al., U.S. Publication No. 2018/0276504 discloses a method that comprises receiving a photographed image transmitted from a portable terminal, receiving environment information measured by a sensor terminal, retrieving images similar to the received photographed image among a plurality of organism images and assigning scores to names each related to the mode of an organism corresponding to the retrieved organism image, assigning a weight to the scores of the extracted names and transmitting a name, having the highest score among the plurality of scores as an evaluation result name, to the portable terminal that has transmitted the photographed image.
Wu, U.S. Patent No. 10,225,670 discloses a crop management motorized vehicle having an image sensor (e.g. camera or video) system that is portable to other crop management vehicles such as a combine, planter or a tillage machine. The image sensor system includes a framework having a bank of procedures for monitoring and control of navigation, spray application, weeding, seeding, machine configuration, in real time as the machines traverse a crop field throughout a crop cycle.  The framework captures, preserves and corrects the captured images for real time analysis and response, and for crop yield analysis that is correlated with the machine settings and crop management practices.

Mujawar, Shaheen, et al. "A Content Based Image Retrieval System for diagnosing Agricultural Plant Diseases." International Journal of Engineering Research 3.3 (2014) discloses a system which can automatically extract and analyze significant features of a diseased plant by processing an uploaded diseased plant image to aid biologists to diagnose the plant disease and transmit the treatment measures to be taken. The system is based on Content Based Image Retrieval for diagnosing agricultural plant diseases.

With respect to the independent claims, the claimed limitations “displaying, on a display device, a plurality of items, wherein each item of the plurality of items corresponds to a respective target of a plurality of kinds of predefined targets, ... while the imaging apparatus captures images of the plurality of images; acquiring, in a case where an instruction based on a selection of any of the plurality of displayed items is input in the information processing apparatus while the imaging apparatus captures the images of the plurality of images, a candidate image group from the plurality of images, based on the information that indicates the respective times at which each image of the plurality of images was captured and on information that indicates a time at which the instruction was input, wherein the candidate image group includes two or more images; and identifying an image containing the target that .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                       
/VU LE/Supervisory Patent Examiner, Art Unit 2668